 NORTH AMERICAN AVIATION, INC.297North American Aviation,Inc.andLocal887,UnitedAerospaceWorkers,AFL-CIO,Petitioner.Case 31-RC-101.October 21,1966DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerMax Steinfeld. The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. The Employerand the Petitioner filed briefs with the National Labor RelationsBoard.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel, [Chairman McCulloch and Members Brown andZagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act, for the following reasons:The Employer is engaged in the manufacture of aerospace prod-ucts.The Petitioner seeks to sever from an existing unit of plantprotection employees, represented by the North American AviationPolice and Firemen Benefit Society, the Intervenor herein, a unit offiremen employed in six divisions 1 of the Employer's Southern Cali-fornia operations. The Employer and Intervenor have had contrac-tual bargaining relations covering the plant protection employees formore than 20 years, having represented the patrolmen since 1943and the firemen since 1949. The Employer contends that the firemenare also guards, and therefore that Section 9(b) (3) of the Actrequires dismissal of the petition because the Petitioner cannot becertified for it admits to membership employees other than guards.The Petitioner contends that the firemen involved herein are notguards because their duties of a guard nature are only incidental totheir duties of fighting fires, maintaining equipment, and standing bywhile hazardous operations are conducted. The Intervenor made nocontention.'Los Angeles, Rocketdyne,Space and InformationSystems, Autonetics, Atomics Inter-national,and General Offices.161 NLRB No. 33. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer maintains an Industrial Security Department in eachof the six aforementioned divisions. Each division has a Chief ofProtective Services with Captains and Lieutenants supervising bothfiremen and patrolmen.2 Patrolmen and firemen are hired at the samerate of pay,3 receive the same indoctrination, and undergo a similartraining period. The latter consists of about 40 hours in both policeand fire procedures. There is also continuing on-the-job training.Separate manuals for police work and firework are issued by theEmployer to patrolmen and firemen, both manuals are made availableto patrolmen and firemen, and they are expected to be familiar withthe contents of each. Periodic examinations are conducted respectingthe contents of these manuals. Training in the use of firearms isgiven to both patrolmen and firemen. The wearing of firearms, however,must be authorized and such use depends upon the circum-stances. Both patrolmen and firemen are uniformed. At the time ofthe hearing, the Employer was in the process of converting the fire-man's uniform from blue to the patrolman's green and to have bothclassifications wear patches and badges reading "Protective Services."Both patrolmen and firemen perform deter patrols, which aresometimes called fire or security patrols. The purpose of these patrolsis to check for the presence of fire and safety hazards, breach ofsecurity practices, and violations of company rules. Patrolmen andfiremen are responsible for reporting and, if necessary, citing allviolations and violators found during the course of a deter patrol.All plant protection employees assigned to gates are responsiblefor permitting the admittance of authorized personnel; the checkingof parcels carried into the plant; the enforcing of rules against bring-ing into the plant prohibited items; and preventing the unauthorizedremoval of company property. Firemen in all of the six divisionshave regular duty at the gates, either tending the gate alone orassisting patrolmen. In such instances, the gate assignments varyfrom a daily minimum of about 45 minutes to a maximum of about90 minutes. An additional function primarily performed by patrol-men, in which the firemen share, is the opening of locked toolcribs8 At the time of the hearing, however,at two of the divisions, Atomics International andRocketdyne,the patrolmen were under a police chief and the firemen were under a firechief.The record reflects that the Employer was in the process of converting these twodivisions to a single line of supervision as in the other four and that such conversionwould be completed by June 30, 1966.8 Although no prior experience or background is required for a patrolmanor a fireman,it is nevertheless considered desirable. In fact, all of the firemen testifying at the instantbearing stated that they had prior firefighting experience in a municipality or in the mili-tary service. It would appear likely that the other firemen, for the most part, have hadsimilar experience. In addition, particularly in the three major production divisions, thefiremen are required to have an expert knowledge of certain exotic metals and chemicals,fuels used in production, and the special requirements for combating fires occurring intheir use. Firemen must also have a knowledge of building construction and training inthe detection of fire hazards. ROBERT HAWSCOMPANY299for the removal of tools. In all such instances, the firemen is respon-sible for obtaining the name of the employees admitted, the reasonfor admittance, and the completion of a company form identifyingthe employee and the tools or equipment removed.Negotiations for new collective-bargaining agreements coveringPetitioner's production and maintenance unit are conducted every2 or 3 years and, as a rule, preparations are made by the Employerfor a possible strike. These preparations include provisions forassignment of patrolmen and firemen to 12-hour shifts, 7 days a week.Under strike conditions, firemen are to be placed on patrol of build-ings for the protection of employees and property and for the secur-ity of classified material; patrolmen are to be placed on exteriorpatrol, charged with the same duties.Thus, it is clear that, although the primary function of the firemenis to fight fires, maintain fire equipment, and standby while hazard-ous operations are conducted, an essential and significant part of theirduties and responsibilities is substantially intermingled and inte-grated with the enforcement of plant protection rules.In these circumstances and upon the record facts, we find that thefiremen are guards within the meaning of Section 9(b) (3) of theAct.'Accordingly, and as it appears that the Petitioner admits tomembership other than guards, we shall dismiss the petition.[The Board dismissed the petition.]'chance Vought Aircraft, Incorporated,110 NLRB1342;Boeing Airplane Company,Seattle Division,116 NLRB 1265.Robert Haws CompanyandMillmen's Local 1452,United Brother-hood of Carpenters and Joiners of America,AFL-CIO.Case7-CA-4352(9).October f1,1966DECISION AND ORDEROnJuly6, 1965, the Board adopted theTrial Examiner's Decisionin this proceeding,' finding that Respondent had unlawfullydiscrim-inated against certain named employees and ordering that thoseemployees be reinstated to their former or substantiallyequivalentpositions and made whole for any loss ofearnings.On September 29, 1965, the Regional Director for Region 7 issueda backpay specification and Respondent filed an answer thereto. OnMay 10, 1966, a hearing was held before Trial Examiner HerbertSilberman for the purpose of determining the amount of backpay1 By Executive Secretary's order, not published in NLRB volumes.161NLRB No. 22.